Citation Nr: 1025477	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-35 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from September 1965 to August 
1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDING OF FACT

The appellant's left knee disability preexisted his period of 
active service and was not aggravated therein.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice 
or development action is necessary in order to satisfy VA's 
duties to the appellant under the VCAA.  In an August 2008 letter 
issued prior to the initial decision on the claim, the RO 
notified the appellant of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  The letter also included the additional 
notification requirements imposed by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has 
undertaken all necessary development action.  38 U.S.C.A. §  
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The appellant has 
not argued otherwise.  The appellant's service treatment records 
are on file, as are all available post-service clinical records 
specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).  

Although the appellant has not been afforded VA medical 
examination in connection with his claim, the Board finds that 
one is not necessary.  38 C.F.R. § 3.159(c) (4) (2009).  Given 
the applicable evidentiary presumptions and the available record 
on appeal, the Board finds that there is sufficient medical 
evidence to make a decision on the claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issue now being decided.


Background

At his July 1965 preinduction examination, the appellant reported 
a history of a "trick" or locked knee.  He was referred for 
orthopedic evaluation.  According to a September 1965 orthopedic 
examination report, the appellant reported a history of a left 
knee injury while playing high school football.  Specifically, 
the appellant reported that in 1959 or 1960, he "was tackled, 
and tore the ligaments loose in the knee."  The appellant stated 
that his left knee now occasionally gave way suddenly and became 
weak.  He reported that he had fallen several times.  The 
appellant also reported swelling, pain, a grating noise with left 
knee motion, and a sensation that his kneecap was floating.  He 
indicated that weather changes increased the aches and pain in 
his knee.  On examination, the appellant exhibited normal left 
knee motion.  There was no effusion or instability of the 
ligaments.  The patella seemed stable.  There was no tenderness 
or atrophy.  X-ray studies were within normal limits.  The 
examiner determined that the appellant was fit for duty.  

The appellant's in-service treatment records are entirely 
negative for complaints or abnormalities pertaining to the left 
knee.  

At his September 1967 military separation medical examination, 
the appellant again reported a history of a "trick" or locked 
knee.  No pertinent abnormalities were identified on clinical 
evaluation.

The appellant's DD Form 214 shows that his military occupational 
speciality was personnel specialist.  He had no combat service.  

In June 2008, the appellant submitted a claim of service 
connection for a left knee disability.  He acknowledged a history 
of a preservice left knee injury, but noted that he had 
nonetheless been determined to be fit for military service.  The 
appellant indicated that during his active service, he exhibited 
superior performance to the point of stressing his left knee, 
although he did not complain.  The appellant indicated that he 
felt that his military service "severely aggravated" his 
preexisting left knee condition and that it had continued to 
worsen since he left the military.  The appellant argued that 
"if I had not been drafted and forced to subject my left knee to 
the physical stresses of military training and other military 
activities I would not be in this shape today."  

In connection with the appellant's claim, the RO obtained VA 
clinical records showing that the appellant established care with 
VA in December 2007.  On initial examination, he had numerous 
orthopedic complaints, including left knee pain.  He reported a 
history of multiple orthopedic surgeries, including to the low 
back, neck, shoulders, and thumbs.  X-ray studies of the left 
knee performed in January 2008 were interpreted by the 
radiologist to be negative.  In February 2008, the appellant 
reported long term left knee pain since an injury as a teenager.  
He reported episodes of giving way.  On examination, there was no 
laxity or popping.  The assessment was mild degenerative changes.  
The appellant was treated with a steroid injection to the left 
knee.  In September 2008, the appellant underwent left knee 
diagnostic arthroscopy with debridement of loose osteochondral 
fragments and partial synovectomy.  Subsequent clinical records 
show continued treatment for left knee pain.  Diagnoses included 
left knee degenerative joint disease and chondromalacia patella.  


Applicable Law

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2009)  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

A veteran will be presumed to have been in sound condition when 
examined, accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an injury 
or disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as noted.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304 (2009).

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  38 
C.F.R. § 3.306(b) (2009).  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2009).

Temporary or intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the purposes 
of determinations of service connection based on aggravation 
under section 1153 unless the underlying condition worsened.  
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

As set forth above, the appellant's service treatment records 
document a preservice history of a left knee injury with residual 
symptoms, including pain and occasional giving way.  Although the 
appellant was ultimately determined to be fit for duty, in view 
of this evidence, the Board finds that the presumption of sound 
condition at service entrance does not attach in this case.  See 
Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in cases such as this, where a 
preexisting disorder is noted upon entry into service, the 
appellant cannot bring a claim for service connection for that 
disorder, but may bring a claim for service-connected aggravation 
of that disorder.  In such cases, the burden falls on the 
appellant to establish aggravation under 38 U.S.C.A. § 1153.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, however, 
the burden shifts to the government to show a lack of aggravation 
by establishing that the increase in disability is due to the 
natural progress of the disease.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

With respect to the question of aggravation during active duty, 
the Board notes that the appellant appears to contend that his 
left knee was symptomatic before service, worsened during 
service, and has continued to worsen since leaving the military, 
resulting in his current left knee disability.  

As discussed above, in-service treatment records corresponding to 
the appellant's period of active duty are entirely negative for 
complaints or findings of a left knee disability or left knee 
symptomatology.  At his September 1967 military separation 
medical examination, the appellant again acknowledged his history 
of a "trick" or locked knee, but no current left knee symptoms 
or pertinent abnormalities were identified on clinical 
evaluation.

The Board also notes that the post-service record is devoid of 
any clinical records showing that the appellant received medical 
treatment for his left knee disability immediately after service 
or for many years after his service separation.  In fact, the 
appellant does not contend otherwise.  The Board observes that 
the RO specifically asked the appellant to submit or identify 
such evidence, but he failed to respond.  

On the basis of all the evidence of record pertaining to the 
manifestations of the appellant's left knee disability prior to, 
during, and subsequent to service, the Board concludes that the 
evidence of record does not show that the underlying disorder 
increased in severity during active service.  38 U.S.C.A. 1153, 
(West 2006); 38 C.F.R. 3.306 (2006).  Again, the fact that the 
appellant recalls experiencing worsening left knee symptoms in 
service, in and of itself, is not sufficient to show that the 
underlying condition, as contrasted to the symptoms, worsened.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Hunt, 1 Vet. App. at 
296; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Under these circumstances, the Board finds that the presumption 
of aggravation is not for application.  38 C.F.R. § 3.306(b); see 
also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing 
Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  The Court has made clear that 
aggravation may not be conceded where the disability underwent no 
increase in severity during service.  Id.; see also Routen v. 
Brown, 10 Vet. App. 183, 189 n.2 (1997) (noting that in order to 
establish aggravation, the preexisting disorder must have 
undergone "a lasting worsening . . . that is, a worsening that 
existed at the time of separation").

The Board has considered the appellant's arguments to the effect 
that his military duties and training generally aggravated his 
preexisting left knee disability.  The record on appeal, however, 
contains no medical evidence to support such a theory.  Even 
though the appellant is competent to provide testimony as to his 
left knee symptoms, or other matters within his personal 
observation, since he is not a medical professional, he is not 
competent to state that the underlying pathology of his left knee 
was aggravated for VA purposes during his period of active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
the Board is unable to assign probative value to the appellant's 
assertions in this regard.

In addition, there is absolutely no evidence corroborating the 
appellant's assertion of left knee problems in service and 
deterioration of the left knee ever since service.  The Board 
does not find the appellant's assertions of such left knee issues 
to be credible.  

For the reasons discussed above, the Board finds that service 
connection for a left knee disability is not warranted.  The 
preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a left knee disability is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


